Citation Nr: 0107381	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  96-16 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
20 percent for chronic low back pain prior to February 4, 
1998.

2.  Entitlement to an initial disability rating greater than 
40 percent for chronic low back pain both prior to and after 
February 4, 1998.

3.  Entitlement to service connection for a bilateral knee 
condition, either on a direct basis or as secondary to the 
service-connected back disorder.

4.  Entitlement to service connection for a left hip 
condition, either on a direct basis or as secondary to the 
service-connected back disorder.

5.  Entitlement to an increased rating above 10 percent for 
hypertension.  

6.  Entitlement to service connection for cerebrovascular 
accident claimed as secondary to service-connected 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from September 1988 
to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In May 2000, a hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c).

A June 1995 rating decision, in pertinent part, granted 
service connection for chronic low back pain, with assignment 
of a 20 percent disability rating, effective from December 2, 
1994.  After the veteran perfected his appeal as to a higher 
rating, a December 1998 supplemental statement of the case 
assigned a 40 percent disability rating for the veteran's 
back disorder, effective from February 4, 1998.  However, 
this was not a full grant of the benefit sought on appeal 
because higher disability ratings are available for back 
disorders.  On a claim for an original or an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board. 

The Board notes that the veteran also was assigned temporary 
total ratings pursuant to 38 C.F.R. § 4.29, effective from 
April 1, 1998, to April 30, 1998, from May 12, 1998, to 
June 30, 1998, and from September 23, 1998, to October 31, 
1998.  After each of these time periods, the 20 or 40 percent 
disability rating that was then in effect was reinstated.  
Since the veteran had perfected his appeal from the initial 
disability rating assigned for his back condition, the Board 
will address whether he was entitled to a disability rating 
higher than 20 percent prior to February 4, 1998, as well as 
whether he is entitled to a disability rating higher than 40 
percent both prior to and after February 4, 1998.  Therefore, 
the issues on appeal have been rephrased as shown above.

The veteran also has appealed a July 1999 rating decision 
which, in pertinent part, denied service connection for 
bilateral knee and left hip conditions, claimed as secondary 
to the veteran's service-connected back disorder.  In the 
August 1999 notice of disagreement and January 2000 
substantive appeal, the veteran also alleged entitlement to 
direct service connection for these conditions, arguing that 
they directly resulted from in-service injuries.  To ensure 
that the veteran's claims have been fully addressed, the 
Board has recharacterized the issues on appeal to include his 
contention that he is entitled to service connection for 
bilateral knee and left hip conditions on either a direct or 
secondary basis.  See, e.g., Schroeder v. West, 212 F.3d 
1265, 1271 (Fed. Cir. 2000) (VA's duty to assist attaches to 
the investigation of all possible in-service causes of the 
claimed condition).

The veteran also perfected his appeal as to an October 1997 
rating decision that denied a total disability rating based 
on individual unemployability.  However, he indicated at his 
hearing in May 2000 that he wished to withdraw this issue 
from his appeal.  An appeal may be withdrawn in writing at 
any time before the Board renders a decision.  See 38 C.F.R. 
§ 20.204 (2000).  The veteran's withdrawal of this issue from 
appeal was reduced to writing when the hearing was 
transcribed.  Cf. Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(hearing testimony before the RO, when reduced to writing, 
can constitute a notice of disagreement).  Once the veteran 
withdrew this issue from his appeal, there remained no 
allegations of errors of fact or law for appellate 
consideration, and this issue is, therefore, not before the 
Board.

The veteran also perfected his appeal as to a June 1995 
rating decision which, in pertinent part, denied service 
connection for hypertension.  During the pendency of this 
appeal, a June 1997 supplemental statement of the case 
granted service connection for hypertension and assigned a 10 
percent disability rating for this disorder.  The veteran has 
not indicated disagreement with that decision, and this issue 
also is not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (The issue of the amount of 
compensation for a service-connected disability is a 
different issue than entitlement to service connection for 
that disability, and a second Notice of Disagreement must be 
filed by the veteran in order to initiate appellate review 
concerning the issue of compensation.)

A July 1999 rating decision deferred adjudication of the 
veteran's claims for service connection for a neck condition 
and psychiatric disorder, both claimed as secondary to the 
service-connected back condition.  The RO has still not 
adjudicated these issues, and they are not inextricably 
intertwined with the other issues before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, these issues are referred to 
the RO for appropriate action. 

In a July 1999 rating decision, the RO, among other things, 
denied the veteran's claims for entitlement to an increased 
rating above 10 percent for hypertension, and entitlement to 
service connection for cerebrovascular accident claimed as 
secondary to service-connected hypertension.  Thereafter, the 
veteran submitted a Notice of Disagreement (NOD) in August 
1999 with respect to this denial action.  The RO, however, 
has not provided the veteran with a statement of the case 
(SOC) in response to his filing of the NOD.  Because these 
issues therefore must be remanded by the Board to the RO for 
correction of this procedural defect, the issues on appeal 
listed above have been revised accordingly.  See Manlincon v. 
West, 12 Vet.App. 238 (1999) (when an NOD is filed by the 
appellant with respect to a denial of benefits, but the RO 
has not yet issued a SOC, the Board is required to remand, 
rather than refer, the issue to the RO for the issuance of 
the SOC); 38 C.F.R. § 19.9(a) (2000).  

REMAND

A.  Back claim

A remand of the claims for higher initial disability ratings 
for the service-connected low back condition is required for 
several reasons.  First, a remand is required in order to 
satisfy due process requirements.  The last supplemental 
statement of the case (SSOC) that addressed this claim was 
issued in December 1998.  However, subsequent to that date a 
review of the record reveals that the veteran received 
additional outpatient and inpatient treatment for his back 
disorder, as shown by evidence received by the RO in February 
1999.  If a SSOC is prepared before the receipt of further 
evidence, an additional SSOC is required to be furnished to 
the veteran, as provided in 38 C.F.R. § 19.31, unless the 
additional evidence is duplicative or not relevant to the 
issue or issues on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly submitted evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to the issue of entitlement to a higher rating since 
it showed current objective findings concerning the veteran's 
back condition.  Therefore, in accordance with 38 C.F.R. 
§ 19.37(a), this claim is returned to the RO for 
consideration and the issuance of a supplemental statement of 
the case.

Second, a remand is required because the report of the VA 
compensation and pension examination conducted in 1995 is 
entirely inadequate for rating purposes.  The majority of the 
examination report appears to be comprised of answers to 
various questions, but what those questions are that were 
being answered is not indicated in the examination report.  
Without knowing what questions were being answered by the 
examiner, it is impossible to make sense of the report or to 
use it for purposes of evaluating and assigning a rating for 
the veteran's service-connected low back condition.  This 
report should have been returned by the RO to the examiner as 
inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2000).  
As a consequence, a remand is required so that the RO may 
attempt to obtain a comprehensive report of the January 1995 
VA examination which includes the specific questions to which 
the examiner was responding.  

Third, a remand is required to provide the veteran with an 
additional VA examination because the Board does not have 
sufficient evidence upon which to decide this claim.  The 
exact nature of the veteran's back disorder is not clear from 
the record.  For example, VA and private x-rays of the lumbar 
spine taken between 1994 and 1996 were normal, while private 
x-rays taken in 1997 reportedly showed degenerative disc 
disease.  The veteran was hospitalized numerous times in 1998 
for "disc collapse," but magnetic resonance imaging 
conducted in 1998 was normal with no disc abnormalities.  The 
veteran testified in May 2000 that he has neurological 
deficits, such as absent knee jerks, while there is no 
medical evidence showing any neurological abnormalities.  In 
addition, the last VA examination was conducted in 1996, and 
the veteran has been hospitalized several times since then 
for his back disorder.  See 38 C.F.R. § 3.327 (reexamination 
required where there is evidence indicating that there has 
been a material change in the disability since the last 
examination).

Fourth, a remand is required because a 1998 decision on the 
veteran's unemployment compensation claim indicated that he 
had applied for social security disability.  The veteran has 
not stated that he is, in fact, receiving such benefits.  
However, VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  Therefore, the RO must request copies of all medical 
and adjudicative records developed by the Social Security 
Administration in connection with any claim for Social 
Security benefits. 

Fifth, and finally, a remand is required for the back claim 
because this appeal is from the initial rating assigned 
following the grant of service connection.  Consequently, 
consistent with the facts found, the initial rating assigned 
may be higher or lower for particular segments of the time, 
i.e., the rating may be "staged."  Fenderson v. West, 12 
Vet. App. 119 (1999).  Since this claim is on appeal from the 
initial rating assigned following the June 1995 grant of 
service connection, all evidence of record must be considered 
in determining the appropriate initial rating, or "staged 
ratings", to be assigned for the veteran's back disorder.  
However, based on a review of the record, it does not appear 
that all of the veteran's VA and private treatment records 
have been obtained and associated with the claims file.  For 
example, there are no VA outpatient treatment records for the 
period 1997 to 1999, although a computer listing of 
appointments shows that the veteran was treated throughout 
1997 and 1998.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be obtained and considered in deciding 
this claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

B.  Knee and left hip claims

As indicated above, the appellant is seeking service 
connection for bilateral knee and left hip conditions on both 
a direct and secondary basis.  It appears from the record, 
however, that only the secondary service connection claims 
have been addressed by the RO, and no action has been taken 
on the direct service connection claims.  Therefore, a remand 
is required in order for the RO to address the inextricably 
intertwined direct service connection claims.  Furthermore, a 
remand is required because the secondary service connection 
claims were denied as not well grounded.  In that regard, it 
is noted that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand of these claims is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims file the veteran's 
complete medical records for all treatment 
and hospitalization from 1992 to the 
present from the VA Medical Centers in 
Birmingham, Tuskegee, and Montgomery.  

2.  Obtain a complete copy of the January 
1995 VA compensation and pension 
examination report which includes the 
questions that apparently were addressed 
and answered by the VA examiner.  

3.  Request and obtain the veteran's 
medical and adjudication records from the 
Social Security Administration.  

4.  The RO should request that the veteran 
provide a list of the private medical 
providers who have treated him for his 
back, bilateral knee, and left hip 
conditions since his separation from 
service.  He should provide the 
appropriate releases so that the RO can 
request any private treatment records.  
The authorizations for release of 
information must be completed in full.  
Obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  

5.  After obtaining the above records, the 
RO should schedule the veteran for 
orthopedic and neurologic VA examinations 
to evaluate his back condition.  The 
examiners must be provided with the claims 
folder (or copies of pertinent documents 
contained therein) for their use in 
conducting the examinations.  The 
examiners should indicate in the reports 
that the claims file (or copies of 
pertinent documents contained therein) 
were reviewed.  The examiners must provide 
a complete rationale for all conclusions 
and opinions reached.  

Any tests or studies determined by the 
examiners to be necessary should be 
conducted to ascertain exactly what 
disability the veteran currently has as a 
result of the service-connected back 
condition.  The examination should include 
range of motion testing, and all ranges of 
motion should be reported in degrees.  The 
examiner should state what is normal range 
of motion for the lumbar spine.  
Appropriate neurological testing also 
should be conducted if deemed necessary by 
the examiner.

All functional limitations resulting from 
the service-connected back disorder are to 
be identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
of the lumbar spine.  If there is no 
limitation of motion or function, or no 
objective indications of pain, such facts 
must be noted in the report.  The 
examiners should elicit information as to 
precipitating and aggravating factors 
(i.e., movement or activity), and the 
effectiveness of any pain medication or 
other treatment for relief of pain.  The 
examiners should discuss the effect the 
veteran's back disorder has upon his daily 
activities.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The examiners also should review the 
claims file (or copies of pertinent 
documents contained therein) and reconcile 
any contradictory medical information 
(i.e., 1994-1996 VA and private x-rays of 
the lumbar spine reported as normal versus 
1997 private x-ray reportedly showing 
degenerative disc disease and 1998 VA 
hospitalization for "disc collapse" 
versus 1998 magnetic resonance imaging 
reportedly normal with no disc 
abnormalities). 

6.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 C.F.R. 
§ 4.2; see also Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the claims for service 
connection for bilateral knee and left hip 
conditions, as well as the back claim.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  

8.  Thereafter, the veteran's claims 
should be readjudicated, with 
consideration of the entire record and all 
applicable laws and regulations.  The 
veteran's claims for service connection 
for bilateral knee and left hip disorders 
should be readjudicated both on a direct 
basis and as secondary to the service-
connected back condition.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  In readjudicating the claims 
for a higher initial rating or ratings for 
the service-connected low back condition, 
the RO should consider whether "staged 
ratings" are appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 
(1999).

9.  The RO should issue a statement of the 
case (SOC) to the veteran with respect to 
his August 1999 Notice of Disagreement 
(NOD) filed with respect to the July 1999 
rating decision which denied the veteran's 
claims for (1) entitlement to an increased 
rating above 10 percent for hypertension, 
and (2) entitlement to service connection 
for cerebrovascular accident claimed as 
secondary to service-connected 
hypertension. See Manlincon v. West, 
12 Vet.App. 238 (1999) (when an NOD is 
filed by the appellant with respect to a 
denial of benefits, but the RO has not yet 
issued a SOC, the Board is required to 
remand, rather than refer, the issue to 
the RO for the issuance of the SOC); 
38 C.F.R. § 19.9(a) (2000).  These issues 
thereafter should be returned to the Board 
for further appellate processing only if 
the appellant perfects the appeal of the 
issues by the filing of a timely 
substantive appeal following the RO's 
providing of the SOC to him.  

10.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must include consideration of all medical 
evidence pertinent to the veteran's back 
condition received since the supplemental 
statement of the case of December 1998.  
The SSOC must also contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified.  
He has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


